CONCURRING AND DISSENTING OPINION BY
STEVENS, P.J.
While I agree with the Majority’s conclusion that Appellant’s issues on appeal are meritless, I believe that his second PCRA petition was untimely and, thus, the PCRA court did not have jurisdiction to reinstate his appellate rights nunc pro tunc; therefore, I would have quashed the instant appeal.
Appellant’s PCRÁ petition was patently untimely. Appellant was sentenced on October 12, 2000, and this Court affirmed that judgment of sentence on June 28, 2002. Our Supreme Court denied allocatur on April 22, 2003. Thus, Appellant’s sentence became final on or about July 21, 2003, at the conclusion of the period for seeking certiorari to the Supreme Court of the United States. See 42 Pa.C.S.A. § 9545(b)(3) (stating that a judgment becomes final “at the conclusion of direct review, including discretionary review in the Supreme Court of the United States and the Supreme Court of Pennsylvania, or at the expiration of time for seeking the review.”). Appellant did not file this instant petition, citing ineffective assistance of first PCRA counsel as grounds for relief, until September 22, 2008, over five years after his judgment of sentence had become final. Because the petition had not been filed within the one-year time period provided for in 42 Pa.C.S.A. § 9545(b)(1), the PCRA court lacked jurisdiction over it unless one of the aforementioned exceptions to the time-bar applies.1
Appellant claimed he was entitled to relief under the sixty-day timeliness exception of 42 Pa.C.SA. § 9545(b)(l)(ii) and in support of this assertion argued he never was advised of this Court’s quashal of his second, direct appeal until on or about September 12, 2008, and filed the instant appeal within sixty days of learning of the quashal. Reply Brief for Appellant at 6. Appellant reasoned the facts herein parallel those in Bennett, supra, and he was similarly entitled to have the merits of his appeal heard.
As the Majority notes, in Bennett, the petitioner’s counsel failed to file an appellate brief on appeal from the denial of his timely, first PCRA petition, which led to a panel of this Court dismissing the appeal. Bennett, 930 A.2d at 1266-1267. Bennett filed a pro se PCRA petition more than 60 days later seeking reinstatement of his PCRA rights nunc pro tunc and claiming that all prior counsel had been ineffective. Id. The PCRA court granted the reinstatement of Bennett’s appellate rights; however, this Court quashed the second appeal *1226after concluding that the second PCRA petition had been untimely. Id. The Pennsylvania Supreme Court granted allowance of appeal and held that Bennett’s counsel’s failure to perfect the appeal constituted an abandonment by counsel and could serve as a newly discovered fact under 42 Pa. C.S.A. § 9545(b)(1)(ii). Finding that Bennett did not have access to public records while incarcerated despite his exercising due diligence, our Supreme Court vacated this Court’s order and remanded it for further proceedings.
Thereafter, in Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008), our Supreme Court concluded that the petitioner had not exercised due diligence where he had filed an untimely PCRA petition in 2005 claiming that he was entitled to a new trial under Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986) because his co-defendant recently had been granted a new trial based upon evidence the prosecutor had engaged in discriminatory tactics during the jury selection process. Hackett, 598 Pa. at 356, 956 A.2d at 981. Concluding that the factual predicate of Hackett’s claim was the release of a videotaped lecture in 1997 which showed the prosecutor advocating racial and gender-based discrimination in the jury selection process, not the order granting his co-defendant an new trial, our Supreme Court determined Hackett had not exercised due diligence since he did not raise his after-discovered evidence claim until several years after the videotape had been made public and found the PCRA petition filed in 2004 to be untimely. Hackett, 598 Pa. at 360, 956 A.2d at 984.
This Court recently also distinguished Bennett in Commonwealth v. Watts [611 Pa. 80], 23 A.3d 980 (Pa.2011). Therein, the defendant, an illiterate, attempted to rely upon Bennett for the proposition that the case itself constituted a new fact under section 95345(b)(1)(ii) of the PCRA and he had filed his PCRA petition within the sixty day requirement under 42 Pa.C.S.A. § 9545(b)(2). In Watts, our Supreme Court stressed that:
The Bennett Court emphasized that any petitioner requesting a nunc pro tunc appeal based on an abandonment theory had to show due diligence and establish that the petition was filed in accordance with (b)(2). We did not authorize courts to grant post-conviction relief in every instance where a petitioner has been abandoned by appellate counsel, and we neither stated nor implied that petitioners could circumvent the statutory filing deadline by citing Bennett as an independent basis for a new claim of ineffectiveness. The latter proposition is absurd because section 9545(b)(l)(ii) applies only if the petitioner has uncovered facts that could not have been ascertained through due diligence, and judicial determinations are not facts.
Watts, 23 A.3d at 986 (emphasis added).
In addition, in Commonwealth v. Smith, 35 A.3d 766 (Pa.Super.2011), reargument denied, Feb. 8, 2012, a panel of this Court held Smith’s third PCRA petition fell within the exception to the PCRA’s timing requirements for claims with respect to which predicate facts were unknown to a petitioner and could not have been ascertained by the exercise of due diligence. Therein, following the denial of his direct appeal, Smith filed a timely, first PCRA petition which this Court dismissed. Smith filed a timely notice of appeal which this Court also dismissed for counsel’s failure to file an appellate brief. Still represented by counsel, Smith filed a second PCRA petition seeking reinstatement of his appeal rights nunc pro tunc from the denial of his first PCRA petition. Without considering whether the second petition *1227had been timely filed, the PCRA court granted Smith nunc pro tune relief, and Appellant appealed. A panel of this Court determined Appellant’s second PCRA petition was untimely and quashed the appeal, and our Supreme Court denied allowance of appeal. Smith filed his third PCRA petition which the PCRA court dismissed as untimely. Appellant appealed and panel of this Court ultimately reversed and remanded, reasoning as follows:
Our challenge in this case is trying to reconcile the language of the PCRA with this controlling case law, and to provide further guidance to the PCRA courts in determining the parameters of the after discovered fact exception. The language in section 9545 of the PCRA is clear, and under our rules of statutory construction, “the letter of it is not to be disregarded under the pretext of pursuing its spirit.” 1 Pa.C.S.A. § 1921(b). The plain language of section 9545(b)(1)(ii) and section 9545(b)(2) creates a three-part test: 1) the discovery of an unknown fact; 2) the fact could not have been learned by the exercise of due diligence; and 3) the petition for relief was filed within 60 days of the date that the claim, could have been presented. The specific question presented by this case is when the claim could have been presented. In our view, the third inquiry must involve a bifurcated analysis. If the claim does not involve a new theory or method of obtaining relief on collateral review, a petition must be filed within sixty days of discovering the fact exercising due diligence. If the claim does involve a new theory or method of obtaining relief on collateral review, a petition must have been filed within sixty days of discovering the factual predicate for the claim exercising due diligence. In addition, the denial of such claim on the basis of untimeliness must then have been appealed to our Supreme Court, and the petition seeking relief under section 9545(b)(1)(ii) must have been filed within sixty days of the new theory or method of obtaining relief being recognized. Given that the judicial decision by our Supreme Court in Bennett recognized a new theory or method of obtaining relief on collateral review, Appellant has satisfied these requirements.
As in Bennett, Appellant in this case filed a timely first PCRA petition, and while his second petition was untimely, it was filed within sixty days of being notified of the fact that his first PCRA had been dismissed. Hackett and Watts instruct us that the legal principles derived from Bennett must be applied to a preexisting set of facts.FN6 Here, the pre-existing facts are that Appellant’s initial appeal was denied due to counsel’s abandonment in the failure to file a brief. As noted above, Appellant filed a new PCRA petition within sixty days. The PCRA court granted the reinstatement of Appellant’s appellate rights, but this Court quashed the appeal. Appellant then attempted to “become Bennett” FN7 by seeking allowance of appeal in the Supreme Court, but that petition was denied. Within 60 days of the filing of the decision in Bennett, Appellant filed a third PCRA petition. Unlike the appellants in Hackett and Watts, Appellant has exercised due diligence. Unlike the appellants in Hackett and Watts, Appellant is not attempting “to tailor the factual predicate of his claim to circumvent the PCRA filing deadline.” Watts, 611 Pa. 80, 23 A.3d at 986. But for the Supreme Court’s denial of allowance of appeal in 2006, he could have been “Bennett.” Appellant has availed himself of the opportunities afforded by the PCRA, and yet his petition has escaped review.FN8 For these reasons, we reverse the order denying his PCRA petition and remand this matter to the PCRA court to address said petition. In light *1228of our disposition, we need not address Appellant’s second issue.
Commonwealth v. Smith, 35 A.3d 766, 771-772 (Pa.Super.2011) (emphasis in original).
Herein, I would find that unlike the Bennett and Smith cases, Appellant has not availed himself of the opportunities afforded by the PCRA only to have his petition escape review, cf. Smith, 35 A.3d at 772. To the contrary, I believe Appellant is attempting “to tailor the factual predicate of his claim to circumvent the PCRA filing deadline.” Watts, 23 A.3d at 986. The factual predicate of Appellant’s second PCRA petition filed on September 22, 2008, is the untimely filing of his first PCRA petition. Appellant states that:
14. [Appellant] avers that the denial of his second direct appeal resulted from the ineffective assistance of his former counsel, Attorney Mark. S. Zearfaus.
15. The facts and grounds supporting the above averment are as follows:
a. [Appellant’s] second direct appeal was dismissed on October 10, 2007[,] due to Defense Counsel’s failure to file a timely Motion for Post-Conviction Collateral Relief.
16.[Appellant] did not become aware of the grounds for the instant Motion until on or about September 12, 2008.
Motion for Post-Conviction Collateral Relief, filed 9/22/08, at ¶¶ 14-16.
Appellant’s claim that he had not become aware of the grounds for the instant motion until September 12, 2008, is inappo-site. The requirement under the PCRA that any petition shall be filed within one year of the date the judgment of sentence becomes final, while it may not have been known to Appellant prior to July 21, 2003, was ascertainable to Appellant with the exercise of due diligence prior to July 21, 2004. See 42 Pa.C.SA. 9545(b)(1)(ii). As such, the alleged failure of PCRA counsel to adhere to the dictates of the PCRA does not constitute after-discovered evidence, and efforts of family members to learn the status of his appeal from 2003 to 2008 are, therefore, not dispositive of our inquiry herein.
Moreover, even had Appellant known about the dismissal of his second appeal prior to September of 2008, he could not have filed a timely, second PCRA petition, as this Court had already determined his first one had been untimely, and he cannot relitigate that issue herein. See 42 Pa.C.S.A. § 9543(a)(3) (to be eligible for PCRA relief, the petitioner must plead and prove by a preponderance of the evidence that the allegation of error has not been previously litigated or waived); 42 Pa.C.S.A. § 9544(a)(3)(an issue has been previously litigated if it was raised and decided in a proceeding collaterally attacking the conviction or sentence) See also Watts, 23 A.3d at 986.
Also, it is a petitioner’s burden to plead and prove the existence of newly discovered evidence. In support of this claim in his PCRA petition, Appellant merely states that his second, direct appeal was *1229dismissed on October 10, 2007, due to defense counsel’s failure to file a timely PCRA petition and the bald allegation that he did not become aware of the grounds for his second PCRA petition until on or about September 12, 2008. He has included no support for his claim that he exercised due diligence prior to September of 2008. Indeed, the only support in the record is the PCRA court’s own statement in its September 16, 2011, Opinion and Order that “Appellant demonstrated that he exercised due diligence because testimony at the May 9, 2011, hearing revealed that [Appellant’s] mother, aunt, and cousin took turns calling the Law Office of Thomas Dickey on behalf of [Appellant] approximately once a month from 2003 until 2008, including phone calls to check the status of the direct appeal after it was filed in 2006.” Trial Court Opinion, filed 9/16/11 at 5. Appellant admittedly has failed to ensure a transcript of the May 9, 2011, hearing for our review.
Though we are unable to verify the trial court’s summary of the testimony, even were we to accept it as true, it reveals that Appellant, in fact, did not personally act with due diligence at all. To the contrary, in Bennett, the Supreme Court referenced the following actions on the part of the appellant which it found satisfied the due diligence standard:
In this case, by invoking the exception at subsection (b)(l)(ii), Appellant alleges that he did not know that his trial counsel was appointed to represent him in his PCRA appeal until much later in the process. Likewise, he contends that he never received a copy of the Superior Court’s order dismissing his appeal. Rather, he alleges that he attempted to find out the status of his appeal from the PCRA and Superior Courts. Ultimately, he contends that he did not know of PCRA appellate counsel’s failure to file an appellate brief until October 4, 2000, when he received a letter from the Superior Court explaining that his appeal was dismissed due to PCRA counsel’s failure to file a brief. Therefore, Appellant has alleged that there were facts that were unknown to him. Additionally, Appellant has provided a description of the steps he took to ascertain the status of his case. These steps included writing to the PCRA court and the Superior Court. Accordingly, Appellant alleges that he exercised due diligence in ascertaining those facts. Appellant’s allegations, if proven, fall within the plain language of subsection (b)(l)(ii).
Commonwealth v. Bennett, 593 Pa. 382, 930 A.2d 1264, 1272 (2007) (footnote omitted).
In light of the foregoing, I would have quashed the instant appeal after finding the PCRA court lacked jurisdiction to restore Appellant’s appellate rights because his second PCRA petition was untimely.

. A proviso to the 1995 amendments to the PCRA exists which provides a grace period for petitioners whose judgments have become final on or before the effective date of the amendments. However, the proviso applies only to petitions that were filed by January 16, 1997. See Commonwealth v. Thomas, 718 A.2d 326 (Pa.Super.1998) (en banc). Appellant is clearly not entitled to relief under this proviso.


. In other words, and as mentioned above, the assertion made cannot be an "attempt[ ] to tailor the factual predicate of [one's] claim to circumvent the PCRA filing deadline.” Watts, 611 Pa. 80, 23 A.3d at 986.


. See Justice Baer’s Concurring Opinion in Watts, 611 Pa. 80, 23 A.3d at 988-989 (explaining that the appellants in Watts and Hackett had the opportunity to “become” Bennett by filing an appeal in the Supreme Court, but each failed to do so, and that "it was incumbent on Watts to take his Bennett-type argument to [the Supreme Court]”). As noted, Appellant in this case did try to take his Bennett-type argument to the Supreme Court.


. We note that the instant set of facts are even stronger than in Bennett because Appellant filed his second PCRA petition within 60 days of this Court's dismissal of his PCRA appeal for failure to file a brief.